Per Curiam,:

The defandant asks that the case of Nesbit v. City of Topeka, 87 Kan. 394, 124 Pac. 166, be overruled. Upon reconsideration the court is satisfied with the views expressed in the opinion in that case, and consequently it is approved and followed.
An instruction to the jury stated that in computing damages the jury might take into consideration the loss, if any, sustained by the plaintiff from being deprived of the care, attention, and society of her husband. Standing alone, the statement might be taken as authorizing solace money as an independent item of damages. It was preceded and followed,, however, by other statements which expressly limited recovery to pecuniary damages only, and consequently it is not likely that it was misconstrued.
The judgment of the district court is affirmed.